19-3174
     Watson v. Garland
                                                                               BIA
                                                                          Cortes, IJ
                                                                       A088 445 167
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            WILLIAM J. NARDINI,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   CHARLES LETTS WATSON,
14            Petitioner,
15
16                       v.                                  19-3174
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Craig Relles, White Plains, NY.
24
25   FOR RESPONDENT:                     Ethan P. Davis, Acting Assistant
26                                       Attorney General; Derek C. Julius,
27                                       Assistant Director, Katherine A.
28                                       Smith, Trial Attorney, Office of
 1                                  Immigration Litigation, United
 2                                  States Department of Justice,
 3                                  Washington, D.C.

 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8         Petitioner Charles Letts Watson, a native and citizen of

 9   Jamaica, seeks review of a September 17, 2019 decision of the

10   BIA affirming an April 23, 2019 decision of an Immigration

11   Judge (“IJ”) denying his applications for cancellation of

12   removal, withholding of removal, and protection under the

13   Convention Against Torture (“CAT”).           In re Charles Letts

14   Watson, No. A 088 445 167 (B.I.A. Sept. 17, 2019), aff’g No.

15   A 088 445 167 (Immig. Ct. N.Y. City Apr. 23, 2019).       We assume

16   the   parties’   familiarity    with   the   underlying   facts   and

17   procedural history.

18         We “review the judgment of the IJ as modified by the

19   BIA’s decision — that is, minus the . . . argument[s] for

20   denying relief that w[ere] rejected by the BIA.”           Xue Hong

21   Yang v. U.S. Dep’t of Just., 426 F.3d 520, 522 (2d Cir. 2005).

22   Because Watson does not raise his CAT claim in this Court, we

23   address only cancellation and withholding of removal.
                                   2
 1     I.     Cancellation of Removal

 2          A nonpermanent resident such as Watson may have his

 3   removal cancelled if, among other requirements, he has “been

 4   a person of good moral character [for at least the 10 years

 5   immediately      preceding    his       application].”         8 U.S.C.

 6   § 1229b(b)(1).    The Immigration and Nationality Act provides

 7   a list of reasons that an applicant will be precluded from

 8   showing good moral character, including that he has committed

 9   certain criminal offenses.    8 U.S.C. § 1101(f).         The statute

10   also includes the following catchall provision: “The fact

11   that any person is not within any of the foregoing classes

12   shall not preclude a finding that for other reasons such

13   person is or was not of good moral character.”           Id.

14          Generally, under 8 U.S.C. § 1252(a)(2)(B)(i) and (D),

15   our jurisdiction to review a denial of cancellation of removal

16   is limited to constitutional claims and question of law.            See

17   Mendez v. Holder, 566 F.3d 316, 318–19 (2d Cir. 2009).               We

18   retain jurisdiction to review “nondiscretionary, or purely

19   legal,    decisions   regarding    an   alien’s   eligibility     for”

20   cancellation.     Sepulveda v. Gonzales, 407 F.3d 59, 63 (2d

21   Cir. 2005).     It is an open question in this Court whether a


                                       3
 1   moral   character     determination       pursuant       to     §     1101(f)’s

 2   catchall provision is a purely discretionary decision that we

 3   lack jurisdiction to review.             See Sumbundu v. Holder, 602

 4   F.3d 47, 53–54 (2d Cir. 2010) (“[W]e have not had reason to

 5   decide whether catchall moral character decisions are non-

 6   discretionary      and     fully     reviewable,        or     whether       our

 7   jurisdiction to review them is either more limited or non-

 8   existent.     Because we conclude that petitioners in the case

 9   before us have raised plausible questions of law, we do not

10   need to consider whether we would have jurisdiction had they

11   not done so.”).       As in Sumbundu, we decline to resolve the

12   question    because      Watson’s    arguments     on        appeal    do    not

13   challenge   the    agency’s    fact-finding      or     its     exercise     of

14   discretion.       Instead, he contends that the BIA failed to

15   sufficiently address the moral character factor, and his

16   arguments implicate our scope of review and due process --

17   i.e.,   whether    the   agency     provided   adequate        analysis      for

18   judicial    review.       We   review     constitutional            claims   and

19   questions of law de novo.           Pierre v. Holder, 588 F.3d 767,

20   772 (2d Cir. 2009).

21       The agency fully considered moral character.                     During his


                                          4
 1   testimony, Watson admitted that he had been arrested multiple

 2   times during the 10-year statutory period and also admitted

 3   to driving while intoxicated in 2018; moreover, the record

 4   contains evidence of multiple arrests as well as convictions

 5   for disorderly conduct, unlawful possession of marijuana,

 6   littering and dumping, and traffic violations.                    The agency

 7   did not err in relying on Watson’s history of arrests and

 8   convictions.      See Wallace v. Gonzales, 463 F.3d 135, 139 (2d

9    Cir. 2006) (per curiam) (“[W]e see no reason to prevent an IJ

10   or    the   BIA   from       considering     an   applicant’s   anti-social

11   conduct — whether leading to a conviction . . . or no legal

12   judgment whatsoever — as an adverse factor in evaluating an

13   application for discretionary relief.”).

14         Watson’s arguments that the BIA “failed to provide a

15   reasoned explanation for its decision,” that it is “devoid of

16   reasoning,”       and    that     its   decision     was   “arbitrary    and

17   capricious,” Pet.’s Br. at 9, 13, are contradicted by the

18   record.     The BIA’s decision outlines the legal standard for

19   the    evaluation       of    good   moral    character,   then    considers

20   Watson’s arrest record, ultimately agreeing with the IJ’s

21   decision.     We can also consider the IJ’s decision, see Xue


                                             5
 1   Hong Yang, 426 F.3d at 522, which contains two pages of

 2   detailed analysis of Watson’s arrest history supporting the

 3   IJ’s    conclusion       that   he   failed    to    establish       good   moral

 4   character.

 5          We do not consider Watson’s remaining challenges to the

 6   denial of cancellation because he contests findings that the

 7   BIA did not reach or rely on.                 See INS v. Bagamasbad, 429

 8   U.S. 24, 25 (1976) (“As a general rule courts and agencies

 9   are not required to make findings on issues the decision of

10   which is unnecessary to the results they reach.”); see Xue

11   Hong Yang, 426 F.3d at 522.

12        II. Withholding of Removal

13          An applicant for withholding of removal has the burden

14   to show past persecution or that he will more likely than not

15   be    persecuted     because     of    “race,       religion,    nationality,

16   membership    in     a    particular       social    group,     or    political

17   opinion.”    8 U.S.C. § 1231(b)(3); 8 C.F.R. § 1208.16(b)(1);

18   Wei Sun v. Sessions, 883 F.3d 23, 27–28 (2d Cir. 2018)

19   (“Eligibility for withholding of removal requires a clear

20   probability of persecution, i.e., it is more likely than not

21   that the alien would be subject to persecution.” (ellipsis


                                            6
 1   and   quotation   marks   omitted)).     An   applicant   also   must

 2   demonstrate that the feared persecution is “attributable to

 3   the   government,   whether   directly   because   engaged    in   by

 4   government officials, or indirectly because engaged in by

 5   private persons whom the government is unable or unwilling to

 6   control.”   Scarlett v. Barr, 957 F.3d 316, 328 (2d Cir. 2020)

 7   (quotation marks omitted).

 8         Here, the BIA upheld the IJ’s denial of withholding of

 9   removal on the grounds that Watson did not establish that he

10   suffered past persecution or fears future persecution on

11   account of a protected ground by the Jamaican government or

12   by entities the government is unwilling or unable to control.

13   Because Watson alleged persecution only by private actors —

14   possibly gang members who beat him and his brother after a

15   performance and took their earnings — he was required to show

16   that the Jamaican government would be unable or unwilling to

17   protect him.      See Scarlett, 957 F.3d at 328.          Watson has

18   abandoned this dispositive basis for the agency’s denial of

19   withholding because his brief contains only a single general

20   sentence addressing the agency’s conclusion that the Jamaican

21   government would be unwilling or unable to protect him.            See


                                      7
 1   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir.

 2   2005) (deeming applicant’s “claim abandoned” where he raised

 3   an issue in “only a single conclusory sentence”); Norton v.

 4   Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not

 5   sufficiently argued in the briefs are considered waived and

 6   normally will not be addressed on appeal.”).

 7         Because that finding is dispositive, we need not reach

 8   Watson’s challenges to the other grounds for the agency’s

 9   denial of withholding of removal.        See Bagamasbad, 429 U.S.

10   at 25.     Even if we were to reach other grounds, we would

11   reject his withholding claim because he fails to show a nexus

12   to a protected ground.      He testified that the attack in 2005

13   “was all about extortion,” Certified Admin. Rec. 140, which

14   is not a protected ground, see Melgar de Torres v. Reno, 191

15   F.3d 307, 314 (2d Cir. 1999) (“[G]eneral crime conditions are

16   not   a   stated   ground   [for   asylum].”).   The   agency   also

17   reasonably concluded that his proposed particular social

18   group of “musicians in Jamaica” was not cognizable because

19   his status as a professional musician was not an immutable

20   characteristic.     See Paloka v. Holder, 762 F.3d 191, 195 (2d

21   Cir. 2014) (requiring that members of a cognizable particular


                                        8
 1   social group “share a common, immutable characteristic . . .

 2   that the members of the group either cannot change, or should

 3   not be required to change because it is fundamental to their

 4   individual   identities   or   consciences.”   (quotation   marks

 5   omitted)).   And his claim that he would be persecuted because

 6   of his political opinion as a musician fails because the

 7   record contains no evidence that he was targeted because of

 8   political speech.

9        For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                                  FOR THE COURT:
13                                  Catherine O’Hagan Wolfe,
14                                  Clerk of Court




                                     9